DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.  Claims 1 – 12, 14 – 20, 24 – 26 are pending.  Claims 13 and 21 – 23 have been cancelled.

Claim Objections
Claim 25 is objected to because of the following informalities:  There are two Claim 25s in the amendment filed on 8/2/2022.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12, 14-18, 20 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatrochi et al. (US 2009/0258710 A1) in view of Clarke (US 2006/0228681 A1).
Re claims 1, 15 and 20:
1. A computer implemented method (Quatrochi, fig. 1) comprising: 
capturing, with a wrist-worn sensor, motion parameter data of a user performing an athletic movement (Quatrochi, [0055], “For example, some implementations of the invention may employ … watch … that incorporates accelerometers, a satellite positioning device, or any other desired device for measuring athletic activity”; [0044], “measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions”); 
generating, at a processor, one or more human movement screen scores based on the at least a first portion of the motion parameter data of the user performing the athletic movement (Quatrochi, [0049], “The athletic data set may also include a time value associated with each speed value and/or each distance value”; [0044], “the athletic parameter measurement device 207 includes one or more sensors 301 for measuring an athletic parameter associated with a person wearing or otherwise using the athletic parameter measurement device 207. With the illustrated implementations, for example, the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions. The sensors 301A and 301B may be any type of sensors, such as pedometers, inclinometers, heart rate monitors, pulse rate monitors, and the like. The athletic parameter measurement device 207 is carried or otherwise worn by a user to measure the desired athletic parameter while the user exercises”; [0048], “Various techniques for determining a user's speed from accelerometer signals are described in, for example”… The office interpret speed, time or distance as a score);
generating, by the processor, a personalized exercise program based on the one or more human movement screen scores, and comprising a plurality of workouts (Quatrochi, [0104] – [0105], “establish a challenge … Distance Goal”; [0115], “user can employ various embodiments of the invention to set goals for himself or herself, and then track his or her progress toward attaining those goals”; [0008], “example, if a selected set of athletic data is generated from, e.g., a person running over a particular time period, then the person may wish to compare his or her performance for that "run" with his or her best speed for a similar previous run or his or her performance with the performance of one or more other people within the athletic community”; [0014], “the performance data collected from multiple users or athletes may be collected and compared to generate a single event, competition, or race that may occur, for example, in multiple geographic areas”; figs. 11A – 13F shows a plurality of interfaces for which a computer can generate one or more exercises; a user can choose to run faster/slower, more/less time/distance; the system generate the exercise based on the progress); and 

Quatrochi teaches a calendar feature which includes a plurality of activities.  Quatrochi does not explicitly disclose in response to determining that a length of time associated with a workout, of the plurality of workouts, is greater than a length of time the user has available for completing the workout, adjusting the workout.  Clarke teaches method and system for developing a training program for a trainee.  Clarke further teaches in response to determining that a length of time associated with a workout, of the plurality of workouts, is greater than a length of time the user has available for completing the workout, adjusting the workout (Clarke, [0018], “Examples of training program data may include, for example and without limitation … amount of time available to train”; claim 15, “The method of claim 1, further comprising … automatically modifying an amount of training time available in the profile of the trainee”; [0025], “amount of time that the trainee 102 expects to have available during an upcoming time period for training activity”).    Therefore, in view of Clarke, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method and system described in Quatrochi, by providing adjustable training time, in order to automatically modify at least a portion of the training program in accordance with the user’s schedule (Clarke, [0007]; [0041]). 

15. An apparatus configured to be worn on an appendage of a user, comprising:
at least one processor; 
a display device; 
a sensor device; 
a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the at least one processor cause the at least one processor to: 
capture, from the sensor device, motion parameter data of the user performing an athletic movement; 
generate, by the least one processor, one or more human movement screen scores based on the at least a first portion of the motion parameter data of the user performing the athletic movement;
generate, by the at least one processor, a personalized exercise program based on the one or more human movement screen scores, and comprising a plurality of workouts; and
in response to determining that a length of time associated with a workout, of the plurality of workouts, is greater than a length of time the user has available for completing the workout, adjust the workout (See claim 1 rejection above).

20. A non-transitory computer-readable medium comprising computer-executable instructions that when executed by a processor, cause the processor to perform at least: 
capturing, with a body-worn sensor, motion parameter data of a user performing an athletic movement; 
generating, with at least one processor, one or more human movement screen scores based on the at least a first portion of motion parameter data of the user performing the athletic movement; 
generating, at the at least one processor, a personalized exercise program based on the one or more human movement screen scores, and comprising a plurality of workouts; and
in response to determining that a length of time associated with a workout, of the
plurality of workouts, is greater than a length of time the user has available for completing the
workout, adjusting the workout (See claim 1 rejection above).

Re claim 2:
2. The computer implemented method of claim 1, wherein the capturing motion parameter data further comprises capturing, with an image capture device, images of the user performing the athletic movement (Quatrochi, [0037], “The input devices 123 may include, for example … a camera”; [0040], “recording or playing back image files ( e.g., still picture or moving video image files)”; [0137], “For example, participants may substantially continuously compile a video chain during their participation in the event, competition, or race. More specifically, the video chain may include a short video clip (e.g., one second) of each of the participants participating in the event, competition, or race compiled into a single video”; [0137]).

Re claims 3 - 6:
3. The computer implemented method of claim 1, wherein the generating one or more human movement screen scores comprises generating, at a processor, a human movement screen score based on the wrist-worn sensor and a second sensor.  4. The computer implemented method of claim 1, wherein the wrist-worn sensor, comprises an accelerometer.  5. The computer implemented method of claim 1, wherein the capturing motion parameter data further comprises capturing motion parameters with a footwear-worn accelerometer.  6. The computer implemented method of claim 1 wherein the wrist-worn sensor comprises an orientation determining sensor (Quatrochi, [0055], “For example, some implementations of the invention may employ … watch … that incorporates accelerometers, a satellite positioning device, or any other desired device for measuring athletic activity”; [0044], “measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions”; [0146], “An athletic performance sensing device may include one or more sensors such as an accelerometer, a pedometer, an inclinometer, a heart rate monitor, a pulse rate monitor, and any other sensor”; [0046], “the sensors 301 will produce electrical signals corresponding to the movement of the user's foot”; fig. 4; [0054], “the  athletic parameter measurement device 207 may be a heart rate monitor, a blood oxygen monitor, a satellite positioning device (e.g., a Global Positioning Satellite (GPS) navigation device), a device for measuring the electrical activity of the user (e.g., an EKG monitor), or any other device that measures one or more physical parameters of the user”; [0130], “route information may include maps”; a series of GPS data indicate the heading (orientation) of a user on a map). 

Re claims 7 - 9:
7. The computer implemented method of claim 1, wherein generating the personalized exercise program is based on the human movement screen score and an input of the user.  8. The computer implemented method of claim 7, wherein the input of the user comprises a time commitment.   9. The computer implemented method of claim 7, wherein the input of the user comprises a number of exercise sessions in a predetermined time period (Quatrochi, [0104] – [0105], “establish a challenge … Distance Goal”; [0115], “user can employ various embodiments of the invention to set goals for himself or herself, and then track his or her progress toward attaining those goals”; [0008], “example, if a selected set of athletic data is generated from, e.g., a person running over a particular time period, then the person may wish to compare his or her performance for that "run" with his or her best speed for a similar previous run or his or her performance with the performance of one or more other people within the athletic community”; [0014], “the performance data collected from multiple users or athletes may be collected and compared to generate a single event, competition, or race that may occur, for example, in multiple geographic areas”; [0090], “Similarly, if a user wishes to run a longer distance in a given time period, then the user activates the " Distance" button 1105. In response, the athletic data display configuration module 605 reconfigures the user interface 1101 to include a sub-interface 1121. As seen in FIG. 11C, the sub-interface 1121 includes a "Total Distance" control 1123, a "Number Of Weeks" control 1125, and a "Set Goal" button 1127. By employing the "Total Distance" control 1123, a user can specify the total distance he or she wishes to run within a desired time period. Similarly, by employing the "Number Of Weeks" control 1125, a user can specify the number of weeks making up the desired time period allowed to reach the desired goal”; figs. 11A – 13F shows a plurality of interfaces for which a computer can generate one or more exercises; a user can choose to run faster/slower, more/less time/distance; the system generate the exercise based on the progress; “Number of Weeks” is a time commitment). 

Re claim 12:
12. The computer implemented method of claim 1, wherein the generating one or more human movement screen scores comprises evaluating a form of the user by identifying locations of body parts of the user at different times (Quatrochi, [0055], “For example, some implementations of the invention may employ … watch … that incorporates accelerometers, a satellite positioning device, or any other desired device for measuring athletic activity”; fig. 4; [0054], “the  athletic parameter measurement device 207 may be a heart rate monitor, a blood oxygen monitor, a satellite positioning device (e.g., a Global Positioning Satellite (GPS) navigation device), a device for measuring the electrical activity of the user (e.g., an EKG monitor), or any other device that measures one or more physical parameters of the user”; [0130], “route information may include maps”; [0037], “The input devices 123 may include, for example … a camera”).

Re claims 14, 16 - 18:
14. The computer implemented method of claim 1, wherein the wrist-worn sensor comprises a display. 16. The apparatus of claim 15, wherein the capturing comprises obtaining accelerometer data from an accelerometer located on the apparatus.  17. The apparatus of claim 16, wherein the accelerometer data comprises data from a plurality of axes (Quatrochi, [0055], “For example, some implementations of the invention may employ … watch … that incorporates accelerometers, a satellite positioning device, or any other desired device for measuring athletic activity”; fig. 2; a watch inherently includes a display to tell time; [0044], “example, the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions”).

18. The apparatus of claim 16, wherein the computer-readable medium further comprises computer-executable instructions that when executed by the at least one processor cause the at least one processor to: 
collect motion parameters of the user from a footwear-worn accelerometer; and
wherein generating the one or more human movement screen scores is based upon at least data obtained from the footwear-worn accelerometer and the motion parameters captured from the sensor device (Quatrochi, [0055], “For example, some implementations of the invention may employ … watch … that incorporates accelerometers, a satellite positioning device, or any other desired device for measuring athletic activity”; [0044], “measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions”; [0146], “An athletic performance sensing device may include one or more sensors such as an accelerometer, a pedometer, an inclinometer, a heart rate monitor, a pulse rate monitor, and any other sensor”; [0046], “the sensors 301 will produce electrical signals corresponding to the movement of the user's foot”; fig. 4; [0054], “the  athletic parameter measurement device 207 may be a heart rate monitor, a blood oxygen monitor, a satellite positioning device (e.g., a Global Positioning Satellite (GPS) navigation device), a device for measuring the electrical activity of the user (e.g., an EKG monitor), or any other device that measures one or more physical parameters of the user”).

Re claims 24 – 25:
24. The computer implemented method of claim 1, wherein the personalized exercise program includes a ghost workout received from a friend of the user.  25. The apparatus of claim 15, wherein the personalized exercise program includes a ghost workout received from a friend of the user  (Quatrochi, [0099], “the athletic data display configuration device 601 may configure and provide a user interface showing each participant's progress toward the goal of the challenge using, e.g., bar graphs for each participant of the type previously described with regard to monitoring individual goals”; [0144], “computer interface may receive the athletic data or race performance data from each of the participants in the athletic activity or race. The processor may be configured to compare the athletic data from the plurality of participants”; a plurality of bar graphs represent each participant interpreted as a ghost workout).

Claims 10 – 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatrochi et al. (US 2009/0258710 A1) in view of Clarke (US 2006/0228681 A1) as applied to claim 2 above, and further in view of Ungari et al. (US 2008/0269016 A1).
Re claims 10 - 11:
Quatrochi teaches an image capture device (Quatrochi, [0037], “The input devices 123 may include, for example … a camera”; [0040], “recording or playing back image files (e.g., still picture or moving video image files)”; [0137], “For example, participants may substantially continuously compile a video chain during their participation in the event, competition, or race. More specifically, the video chain may include a short video clip (e.g., one second) of each of the participants participating in the event, competition, or race compiled into a single video”; [0137]).  

Quatrochi does not explicitly disclose the computer implemented method, wherein the image capture device comprises a plurality of cameras; nor disclose the image capture device comprises an infrared camera.

Ungari teaches Quatrochi’s deficiency (Ungari, [0087], “Preferably, control unit 402 may be associated with various optical sensors that may be configured to monitor the location or trajectory of athlete 102. These various optical sensors may also be used to help determine the location of mobile unit 104 on practice field 106, as well as avoid obstacles and monitor general conditions of the environment. Control unit 402 can include optical port 460 that is designed to communicate with optical device 462. In some embodiments, optical device 462 may be one or more video cameras associated with various sides of mobile unit 104. For example, mobile unit 104 may include a video camera for rearward viewing that may be especially useful in tracking athlete 102 as athlete 102 chases behind mobile unit 104. Mobile until 104 may also include additional video cameras along a front side, as well as along the left and right side, and even a downward looking camera, all designed to give mobile unit 104 full view of athlete 102, the environment, and also to enable mobile unit 104 to avoid any obstacles on practice field 106. In other embodiments, optical device 462 may be an infrared camera configured to sense heat sources such as athlete 102. This infrared configuration may be useful in dark conditions such as at night”.  Therefore, in view of Ungari, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method described in Quatrochi, by providing the plurality of cameras including an infrared camera, in order to sense heat sources such as athlete. This infrared configuration may be useful in dark conditions such as at night.  Additional video cameras give mobile unit full view of athlete and also to enable mobile unit to avoid any obstacles on practice field (Ungari, [0087]).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatrochi et al. (US 2009/0258710 A1) in view of Clarke (US 2006/0228681 A1) as applied to claim 2 above, and further in view of Case et al. (US 2006/0136173 A1).
Re claim 19:
Quatrochi does not explicitly disclose the sensor device comprises a gyroscope.  Case teaches Quatrochi’s deficiency (Case, [023] and [039]).  Therefore, in view of Case, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method described in Quatrochi, by providing the gyroscope as taught by Case, in order to provide more "Physical data" relating to an athlete's performance corresponds to any data associated with or relating to any measurable characteristic relating to the performance (Case, [0023]).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatrochi et al. (US 2009/0258710 A1) in view of Clarke (US 2006/0228681 A1) as applied to claim 2 above, and further in view of Beck et al. (US 2010/0016678 A1).
Re claim 25:
Quatrochi does not explicitly disclose 25. The computer implemented method of claim 1, wherein adjusting the workout comprises substitution of one or more exercises within the workout.  Beck teaches a system comprising a patient monitor configured to monitor a patient's physiological data.  Beck further teaches a 25. The computer implemented method of claim 1, wherein adjusting the workout comprises substitution of one or more exercises within the workout (Beck, [0048], “create, change, or remove an exercise regimen”; [0055]; [0069]; [0075]). Therefore, in view of Beck, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method described in Quatrochi, by modifying an exercise regimen in order to adapt to the changing conditions of the patient. 

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatrochi et al. (US 2009/0258710 A1) in view of Clarke (US 2006/0228681 A1) as applied to claim 2 above, and further in view of Graham et al. (US 2005/0250458 A1).
Re claim 26:
Quatrochi does not explicitly disclose 26. The computer implemented method of claim 1, wherein adjusting the workout comprises altering one of: an amount of warmup time, a number of sets of an exercise of the workout, or a number of repetitions of an exercise of the workout.  Graham teaches a training plan includes a plurality of workouts each describing a human physical activity. The training plan is stored within data storage for selection by any of a plurality of users.   Graham further teaches the computer implemented method of claim 1, wherein adjusting the workout comprises altering one of: an amount of warmup time, a number of sets of an exercise of the workout, or a number of repetitions of an exercise of the workout (Graham, [0109], “The training plan includes one or more workouts and preferably includes at least a relative scheduling of the workouts. The training plan may further include specific routes and specific performance metrics, such as a target distance, target duration, target repetitions, target pace, target heart rate, target intervals or other performance goals for one or more of the workouts”; [0110], “access and modify training plans”; a user may change the target repetitions in a training plan).  Therefore, in view of Graham, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method / system described in Quatrochi, by changing the target repetition as taught by Graham, in order to set a target repetition based on the training plan prescribe to a user.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 12, 14 – 20 and 24 – 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715